DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/20 and 3/26/20 was considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of a method of administering BT1718 to a patient in need thereof in the reply filed on 3/10/21 is acknowledged.
Claims 9 and 41-59 are under consideration. 

Claim Objections
Claims 52 and 59 are objected to because of the following informalities:  “DM1-SH” and “MT1 MMP” should be completely spelled out the first time it appears followed by the acronym in parenthesis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 9 and 41-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of lung cancer and breast cancer with BT1718, does not reasonably provide enablement for treatment of all cancers with BT1718.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.   

As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.


 (1) The nature of the invention and (5) The breadth of the claims:
The claims are drawn to a method of treating cancer, comprising the administering to the subject BT1718. The claims are extremely broad due to the vast number of possible cancer types. According to the National Cancer Institute (<https://www.cancer.gov/about-cancer/understanding/what-is-cancer> accessed 6/25/21), cancer is the name given to a collection of related diseases. The National Cancer Institute teaches that there are more than a 100 different types of cancers and they are usually named for the organs or tissues where the cancers form (Types of Cancer para.). The specification does not provide enablement for treatment all cancers. 
Claims 9 and 41-59 are inclusive of treatment of all cancers. The breadth of the claims exacerbates the complex nature of the subject matter to which the present claim is directed.  The claims are extremely broad due to the vast number of cancers known in the art.  For example, cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. 
	

(2) The state of the prior art and (4) The predictability or unpredictability of the art:
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating all cancer is non-existent. Importantly, the prior art is silent regarding treatment of all types of cancer with a single agent or combination of agents.  There is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer types with the claimed active ingredients makes practicing the claimed invention unpredictable. Thus, the specification or the art does not provide enablement for treatment of all cancers. 
For example, the Merck Manual (https://www.merckmanuals.com/home/digestive-disorders/tumors-of-the-digestive-system/pancreatic-cancer?query=pancreatic%20cancer accessed 6/25/21) teaches adenocarcinoma of the pancreas has often spread to other parts of the body before it is discovered and the prognosis is very poor. Fewer than 2% of people with adenocarcinoma of the pancreas survive for 5 years after diagnosis. With respect to treatment, the Merck Manual teaches that the only hope for a cure is surgery however at the time of diagnosis, the tumor has spread in most cases. The Merck Manual teaches that chemotherapy and radiation are also given (Treatment para.). Therefore, it would be highly unlikely that the claimed combination would be able to treat adenocarcinoma of the pancreas. There was no teaching that BT1718 would be able to treat adenocarcinoma of the pancreas. 
The Merck Manual (https://www.merckmanuals.com/home/blood-disorders/plasma-cell-disorders/multiple-myeloma?query=multiple%20myeloma accessed 6/25/21) teaches Multiple Myeloma is a cancer of plasma cells (p. 1). Treatment includes a combination of different type of drugs, such as corticosteroids with thalidomide, lenalidomide or pomalidomide and/or proteasome inhibitors bortezomib, carfilzomib or ixazomib. There was no teaching that BT1718 would be able to treat MM. 
Therefore, the state of the art at the time of the application is that the etiology and treatment of all cancers are not well understood and therapy is challenging and complex.  Adding to the complexity are the many different types of cancers.  
It is noted that the pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed “cancers” have distinct etiologies and pathologies. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art. 
Thus, for treatment of different cancers, the possibilities are vast and it would be highly unpredictable given the art and the breadth of the claims to determine if BT1718 would be able to treat the vast number of different cancers. 
Claims 9 and 41-59 are very broad and inclusive of all cancers. The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  The claims are extremely broad due to the vast number of cancer types. Thus, the specification does not provide enablement for treatment of all cancer.

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
The specification does not enable any person skilled in the art to which it pertains to make or use the invention commensurate in scope with the claims.  The lack of adequate guidance from the specification or prior art with regard to the actual treatment of all cancers fails to rebut the presumption of unpredictability existent in this art.  Applicants fail to provide the guidance and information required to ascertain which disease and which particular type of cancer the claimed anticancer agent will be effective against without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming all cancers. An undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited. The specification provided examples lung cancer and breast cancer treated with BT1718. There are no in vivo or in vitro working examples in the instant specification to support the use of BT1718 for the treatment of all cancers.  
Therefore, the direction provided and the working examples provided in the specification, do not support the claimed method of treating all cancers with BT1718. 

(8) The quantity of experimentation necessary:
Due to the large quantity of experimentation necessary to treat all cancers with BT1718, the lack of direction/guidance presented in the specification regarding treatment of all cancers, the absence of working examples, the complex nature of the invention, the state of the prior art which establishes the unpredictability of treating all cancers, and the breadth of the claims which are very broad, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
	In conclusion, the instant specification is enabling for treatment of lung cancer and breast cancer, but does not reasonably provide enablement for treatment of all cancers with BT1718.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 41-59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennett et al. (WO2018/096365, cited on IDS). 
Bennet et al. teach the compound BT1718 (p.5), which is identical to instantly claimed BT1718.
With respect to claim 9, Bennet et al. teach anti-tumor efficacy of BT1718 in a model of lung cancer (3LL model) (Table 54,[00320]). Fig. 8 discloses reduction in tumor burden in mice treated with a combination of 10 mg/kg anti-PD1 antibody and 3mg/kg or 10 mg/kg of BT1718, meeting the limitation of “a method of treating cancer in a patient…”. With respect to the limitation “patient”, the instant specification defines “patient” to mean an animal [PGPUB 0155]. Therefore, administration to a mouse model meets the limitation of “patient”.  With respect to the limitation “wherein the CLp of about 1 ml/min/kg to about 20 ml/min/kg is achieved”, as evidenced by the instant specification 3 mg/kg is equivalent to 9 mg/m2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) [PGPUB0051]. As further evidenced by the instant specification, Table 13 discloses the CLp of various doses:

    PNG
    media_image1.png
    689
    1039
    media_image1.png
    Greyscale


As indicated in Table 13 above, a dose of 9.6 mg/m2 resulted in a CLp (mL/min/kg) of between 4.4, 10.2 and 13.3 (3 patients). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047].  Therefore, administration of 3 mg/kg (9 mg/m2) as disclosed in Fig. 8 would result in a CLp of between about 1 and 20 mL/min/kg or about 4 to 18 mL/min/kg or about 10-12 mL/min/kg, meeting the limitations of claims 9 and 41-42. 
With respect to claims 43-44, as indicated above, the claims CLp is anticipated by Bennet et al. With respect to the claimed Cmax, the BT1718 of Bennet et al. would inherently have all of the activities and properties of the composition of claims 43-44.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Bennet et al. teach administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed Cmax. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 45-46, as evidenced by the instant specification 3 mg/kg is equivalent to 9 mg/m2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) [0051]. Fig. 8 discloses reduction in tumor burden in mice treated with 3mg/kg or 10 mg/kg of BT1718 (equivalent to 9 and 30 mg/ m2). MPEP 2131.03 (Anticipation of Ranges [R-11.2013] I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE) states:  “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). 
With respect to claims 47-50 and 52-59, as indicated above, the claims CLp is anticipated by Bennet et al. With respect to the claimed AUC, Vss, urine concentration, immune cell infiltration... (claims 47-50 and 52-59), the BT1718 of Bennet et al. would inherently have all of the activities and properties of the composition of claims.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Bennet et al. teach administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed AUC, Vss, urine concentration and have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 51, the Table above discloses a dose of 9.6 mg/m2 resulted in a T1/2 of 14 min, 16 min and 17 min (3 patients). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047].  Therefore, administration of 3 mg/kg (9 mg/m2) as disclosed in Fig. 8 would result in a T ½ of 0.2h to about 1 hour, meeting the limitation of claim 51. 
Therefore, Bennet et al. anticipates the instant claims. 



Claims 9 and 41-59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teufel et al. (WO2016/067035, cited on IDS). 
Teufel et al. teach compound BT17BDC-18 (p. 27). As evidenced by the structure and the instant specification, BT1718 and BT17BDC-18 are identical structures.  With respect to the limitation “a method of treating a cancer in a patient…”, Teufel et al. teach BT1718 was tested for efficacy in an in vivo mouse lung cell carcinoma model (p. 67). Teufel et al. teach that BT1718 was efficacious and cleared tumors in 9 days (Fig. 9-11 and p. 67). Teufel et al. states that BT1718 is a suitable molecule for targeted cancer therapy (p. 68). Teufel et al. teach and claim BT1718 for treatment of NSCLC (claim 41, p. 35 and 36). With respect to the limitation “patient”, the instant specification defines “patient” to mean an animal [PGPUB 0155]. Therefore, administration to a mouse model meets the limitation of “patient”. Teufel et al. teach administration of BT1718 at 1, 3 and 10 mg/kg (Fig. 10), which is equivalent to 3, 9 and 30 mg/m2. Teufel et al. also teach that the dosage and frequency of administration will depend on age, sex and condition of patient, concurrent administration of other drugs, counter indications and other parameters to be taken into account by a clinician (p. 34, 3rd para.). 
With respect to the limitation “wherein the CLp of about 1 ml/min/kg to about 20 ml/min/kg is achieved”, as evidenced by the instant specification 3 mg/kg is equivalent to 9 mg/m2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) [0051]. As further evidenced by the instant specification, Table 13 discloses the CLp of various doses:

    PNG
    media_image1.png
    689
    1039
    media_image1.png
    Greyscale


As indicated in Table 13 above, a dose of 9.6 mg/m2 resulted in a CLp (mL/min/kg) of between 4.4, 10.2 and 13.3 (3 patients). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047].  Therefore, administration of 3 mg/kg (9 mg/m2) as disclosed in Fig. 10 would result in a CLp of between about 1 and 20 mL/min/kg or about 4 to 18 mL/min/kg or about 12 mL/min/kg, meeting the limitations of claims 9 and 41-42. 
With respect to claims 43-44, as indicated above, the claimed CLp is anticipated by Teufel et al. With respect to the claimed Cmax, the BT1718 of Teufel et al. would inherently have all of the activities and properties of the composition of claims 43-44.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Teufel et al. teach administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed Cmax. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 45-46, as evidenced by the instant specification 3 mg/kg is equivalent to 9 mg/m2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) [0051]. MPEP 2131.03 (Anticipation of Ranges [R-11.2013] I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE) states:  “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). 
With respect to claims 47-50 and 52-59, as indicated above, the claims CLp is anticipated by Teufel et al. With respect to the claimed AUC, Vss, urine concentration, immune cell infiltration... (claims 47-50 and 52-59), the BT1718 of Teufel et al. would inherently have all of the activities and properties of the composition of claims.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Teufel et al. teach administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed AUC, Vss, urine concentration and have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 51, the Table above discloses a dose of 9.6 mg/m2 resulted in a T1/2 of 14 min, 16 min and 17 min (3 patients). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047].  Therefore, administration of 3 mg/kg (9 mg/m2) as disclosed in Fig. 10 would result in a T ½ of 0.2h to about 1 hour, meeting the limitation of claim 51. 
Therefore, Teufel et al. anticipates the instant claims. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 41-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,441,663.
 USPN 10,441,663 claims the same compound, BT1718 for treatment of NSCLC, sarcoma, breast cancer, colorectal cancer, gastric cancer, squamous carcinoma. USPN 10,441,663 claims the effective doses from <3, 3, <10 and 10 mg/Kg, which is equivalent to <9 to <30 mg/m2 (claims 1-22). As indicated above and evidenced by the instant specification (Table 13), administering 3 mg/kg would result in a CLp of about 1 to about 20 mL/min/kg, meeting the limitations claims 9, and 41-42. With respect to claims 43-59, as indicated above, the claims CLp is anticipated by USPN 10,441,663 and administering the same compound would necessarily result in the claimed AUC, Vss, urine concentration, immune cell infiltration... (claims 47-59).  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, the USPN teaches administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed AUC, Vss, urine concentration and have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 




Claims 9 and 41-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18 and 23-25 of copending Application 16/871,305.
Copending Application 16/871,305 claims the same compound, BT1718 for treatment of cancer (claim 1). Copending Application 16/871,305 claims the BT1718 is administered at a dose of about 9-30 mg/m2. As indicated above and evidenced by the instant specification (Table 13), administering 9 mg/m2 would result in a CLp of about 1 to about 20 mL/min/kg, meeting the limitations claims 9, and 41-42. With respect to claims 43-59, as indicated above, the claims CLp is anticipated by copending Application 16/871,305 and administering the same compound would necessarily result in the claimed AUC, Vss, urine concentration, immune cell infiltration... (claims 47-59).  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, copending Application 16/871,305 teaches administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed AUC, Vss, urine concentration and have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/           Examiner, Art Unit 1654